DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Regarding claim 14 recites the limitation “A computer program stored on a recording medium”. A computer program not explicitly stored in a non-transitory computer readable storage medium is non statutory. The specification does not shed any light on what a computer storage medium is. Since the computer readable medium could read on both statutory (such as non-transitory computer readable storage medium) and non-statutory subject matter (such as any forms of computer readable transmission medium). Without evidence to the contrary, a computer program or codes is merely a set of instructions capable of being executed by a computer, the computer program or codes itself does not fall in any categories of invention (i.e., a process, article of manufacture, machine and a composition of matter).  Thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 2019/0123963 A1). 	Regarding claim 1, Tang et al. discloses a method of optimizing the quantity of network resources and the number of services likely to use said resources in a virtualized telecommunications network characterized by the following steps of: -evaluating the similarities between the services likely to use said resources in terms of the virtual network functions (VNF) required for the instantiation of each service, -by improving the overall resource utilization of the infrastructure.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0123963 A1) in view of Senarath et al. (US 2018/0332485 A1) 	Regarding claims 1, 14, Tang et al. discloses the claimed invention as set forth in claim 1 above. Tang et al. does not disclose a method, wherein each service is instantiated in a logic network slice (NSI) comprising at least two sets of virtual network functions, namely a set of network functions KR which correspond to the radio access network RAN and a set of network functions KC which correspond to the core network. However Senarath et al. discloses a method, wherein each service is instantiated in a .
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467